Title: From Thomas Jefferson to Edmund Pendleton, 29 February 1784
From: Jefferson, Thomas
To: Pendleton, Edmund


        
          Dear Sir
          Annapolis Feb. 29. 1784.
        
        Your favor of the 23d. inst. came safely by the last post. Your correspondent of Charlestown who informed you so long ago that an accomodation had taken place between the Russians and Turks was a better prophet than historian. The fact [. . . .] than I beleive, but there are hopes it is so [. . . .] information from our ministers on this [. . . .] tells me he has it from one who has [. . . .] that by the mediation of France and [. . . .] great sacrifices by the Turks, [. . . .]1 for being so weak and defenc[eless . . . .]cations, tho’ the officers [. . . .] by the 20th. of Ja[. . . .] long blocked up by the [. . . .] in time. Yet as we had ratified in good time, and the delay has been produced by accidents not under our controul, it does not furnish a justifiable cause of refusing the exchange. A ninth state appeared yesterday. But eight of the nine being represented by two delegates each, all important questions will require not only an unanimity of states, but of members, for which we have no reason to hope. I very much apprehend we shall be unable to get through even those which seem indispensable. I think it will be prudent immediately to define the powers of a committee of the states, that if we are left in the lurch again as we  have been, there may be some power to place at the head of affairs till the states can be made sensible of the necessity of sending on full delegations. I expect we shall execute our deed of cession tomorrow. The Western country, instructions for foreign treaties, and the annual estimates will then be brought forward, to try what we can do on them. I am in hopes therefore my next may tell you what we have done, and not merely what we have to do, which, such is the present barrenness of the times, is really the most copious source of information at this time. Mr. Adams and Mr. Jay have some how or other got themselves over to London. Their reception was not a kind one by any means and they must have [. . . .] at this faux pas, as their friends here have been. [. . . .] with my materials after wishing you much [. . . .] the esteem with which I am Dr Sir [Yo]ur Friend & servt.,
        
          Th: Jefferson
        
        
          P.S. Since the writing the above we receive in[for]mation from Philadelphia of the arrival of an English vessel bringing papers which say that Ld. North and Mr. Fox carried their E. India bill triumphantly by⅔ of the voices through the house of commons, but lost it in the Lords, whereon they resigned and that Mr. Pitt with his friends would come in. The Prince of Wales it is said voted against the bill and was reprimanded by the king. Since writing the above also an appointment of some importance (Commissioner for the Indn. treaty) is conferred by Congress on Genl. Clarke, who is either set out or in the moment of setting out West-wardly. As it is essential he should receive this immediately and I think his father lives near you will you be so good as to send it to him with a desire if the General be set out, but yet within reasonable reach that he will send an express after him.
          P.P.S. The president sending an express to Genl. Clarke before the post sets out I have opened the letter and taken out his. It gives me an opportunity of informing you that Congress this day received a letter from the Marqs. Fayette of Dec. 26. confirming the removal of North and Fox, that it was effected by a maneuvre of the King himself and that Pitt and E. Temple would come in, also that the Turks and Russians will be quiet for a while.
        
      